 





Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into as of June
13, 2012 (“Effective Date”), between Advaxis, Inc. (“Company”) and Numoda
Corporation (“Numoda”).

 

WITNESSETH

 

WHEREAS, the Company identifies and develops proprietary pharmaceutical products
and transitions them from basic research (discovery) through clinical trials;

 

WHEREAS, the Company and Numoda have executed Project Agreements pursuant to
which the Company has engaged Numoda to advance the development of its
pharmaceutical product covered by protocols titled “A Randomized, Active Therapy
Controlled Phase 2 Study to Assess the Safety and Efficacy of ADXS11-001 for the
Treatment of Recurrent Cervix Cancer” and “A Randomized, Single Blind, Placebo
Controlled Phase 2 Study to Assess the safety, Efficacy, and Immunogenicity of
Lovaxin C for the Treatment of Cervical Intraepithelial Neoplasia Grade 2/3”
through clinical trials (the “Clinical Trials”);

 

WHEREAS, the Company currently owes Numoda the amount of $3,632,127 under the
agreements for services provided in the Clinical Trials (the “Account
Receivable”); and

 

WHEREAS, Numoda agrees to receive Common Stock in the Company for a reduction of
the Account Receivable for services provided in the Clinical Trials;

 

NOW, THEREFORE, in consideration of the mutual agreements, promises, and
undertakings hereinafter set forth, the Company and Numoda agree as follows:

 

1. Stock Issuance. On the Effective Date of this Agreement, Company shall issue
to Numoda 15,000,000 shares of Company’s Common Stock at a price per share of
USD $0.15 (collectively, the “Shares”) in non-cash consideration for an
immediate $2,250,000 credit against the Account Receivable. No later than five
(5) business days after the Effective Date, Company shall deliver to Numoda a
certificate representing the Shares. The Shares shall be without restrictions
and registered by the Company within 30 business days, such that they may be
freely resold by Numoda at any time thereafter without any additional
registration or qualification. As holder of the Shares, Numoda shall be entitled
to all of the same rights and privileges, including, without limitation,
dividends and voting rights, as other holders of Company stock of the same
class.

 

2. Redemption of Shares. Numoda shall hold the Shares for the purposes of
security against the Company’s payment of the Account Receivable for twenty (20)
calendar days from the Effective Date (“Redemption Period”), and Numoda shall
not sell any Shares during the Redemption Period. During the Redemption Period,
the Company may purchase back all or some of the Shares from Numoda at a price
per share of USD $0.15; in which event, Numoda shall promptly redeem to the
Company such re-purchased Shares. After the Redemption Period, the Company shall
have no right of redemption, and Numoda shall have no restriction hereunder on
reselling the Shares.

 



 

 

 

3. Notices. Notifications in connection with this Agreement shall be given or
made in accordance with the requirements below. Any notice required or permitted
to be given hereunder by either party hereunder shall be in writing and may be
delivered personally or by a reputable overnight delivery service, or sent by
registered or certified mail, return receipt requested, postage prepaid to the
following addresses:

 

If to Numoda: Numoda Corporation, 601 Walnut Street, 9th Floor, Philadelphia, PA
19106 USA. Attention: John Boris, General Counsel.

 

If to Advaxis: Advaxis, Inc., 675 US Highway 1, Suite B113, North Brunswick, NJ
08902 USA. Attention: Thomas Moore, Chief Executive Officer.

 

Notices shall be effective upon receipt.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to Numoda that as of the Effective Date:

 

(a)Except as previously disclosed in the Company’s public securities filings,
there is not pending or, to the best knowledge of the Company, threatened any
suit, action or proceeding against or affecting the Company that might
materially and adversely affect the business, operations, properties, assets,
prospects or condition, financial or otherwise, of the Company.

(b)Except as previously disclosed in the Company’s public securities filings,
the Company is not a party to or bound by any contract, agreement, order or
decree which materially adversely affects the business, operations, properties,
assets, prospects or condition, financial or otherwise, of the Company.

(c)The Company has all requisite power and authority to enter into and perform
this Agreement and to deliver the Shares hereunder. All corporate action on the
part of Company necessary for the execution of this Agreement, for the
performance of Company’s obligations hereunder and for the sale of the Shares
has been taken, and no further consents, licenses, permissions, authorizations,
registrations or qualifications from or with any party or any governmental
entity are necessary for the Company to execute this Agreement, perform its
obligations hereunder and deliver the Shares to Numoda. This Agreement is duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms; and

(d)The Shares as delivered to Numoda shall be duly and validly issued, fully
paid and non-assessable, and free of all liens, encumbrances and restrictions.

 

5. Representations and Warranties of Numoda. Numoda hereby represents and
warrants to the Company that Numoda has all requisite power and authority to
enter into and perform this Agreement. All corporate action on the part of
Numoda necessary for the execution of this Agreement, for the performance of
Numoda’s obligations hereunder and for the purchase of the Shares has been
taken, and no further consents, licenses, permissions, authorizations,
registrations or qualifications from or with any party or any governmental
entity are necessary for Numoda to execute this Agreement and perform its
obligations hereunder. This Agreement is duly executed and delivered by Numoda
and constitutes a legal, valid and binding obligation of Numoda, enforceable
against Numoda in accordance with its terms.

 



 

 

 

6. Survival. The representations and warranties set forth in Section 4 and 5
hereof shall survive for two years and one day after the Effective Date.

 

7. Indemnification. The Company on one hand and Numoda on the other hand each
indemnify and hold harmless the other and its officers, directors, employees and
agents, if any (the “Indemnitee(s)”) from and against all costs, losses,
liabilities, damages, claims, expenses of any nature (including reasonable
attorneys’ fees and disbursements), judgments, fines, settlements, and any other
amounts arising from any and all claims, demands, or proceedings incurred or
accrued by an Indemnitee as a result of a breach by the indemnifying party of
its representations, warranties or obligations under this Agreement. The
indemnification provided by this Section 7 shall be in addition to any other
rights to which the Indemnitee(s) may be entitled under any agreement, as a
matter of law or equity or otherwise, and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee(s). Subject to
the foregoing sentence, the provisions of this Section 7 are for the benefit of
the Indemnitee(s) and shall not be deemed to create any rights for the benefit
of any other persons.

 

8. General Provisions. This Agreement is intended to set forth the full and
complete understanding of the parties. This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania, and
exclusive venue for adjudication of any disputes relating hereto shall be in the
federal and state courts for the County of Philadelphia, Pennsylvania.

 

9. Prior Agreement. The parties hereto hereby agree that certain Security
Agreement, dated June 8, 2012, by and between the parties hereto is hereby
terminated and shall be null and void, ab initio.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

NUMODA CORPORATION

 

 

By: /s/ Mary Schaheen Name and Title: Mary Schaheen, Chairman and CEO

 

 

ADVAXIS, INC.

 

 

By: /s/ Thomas Moore Name and Title: Thomas Moore, Chairman and CEO

 

 

 

